Citation Nr: 0912855	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial higher rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from March 20, 2003, to July 4, 2006. 

2.  Entitlement to a higher rating for PTSD, evaluated as 70 
percent disabling since July 5, 2006. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1971, including service in the Republic of Vietnam, and his 
decorations include the Vietnam Service Medal with two 
campaign stars.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted an initial higher rating of 50 
percent for PTSD, effective March 20, 2003.  In a September 
2006 rating decision, the RO awarded a higher rating of 70 
percent, effective July 5, 2006, and denied the Veteran's 
claim for a TDIU rating.  

The decision below will effectively assign a higher 70 
percent rating for PTSD for the period since March 20, 2003, 
the effective date of service connection.  However, the Board 
must undertake additional development to determine whether he 
is also entitled to a rating higher than 70 percent (i.e., a 
100 percent rating) for any period of time since service 
connection was established.  That issue and the issue of 
entitlement to a TDIU rating are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since the date of service connection, the Veteran's service-
connected PTSD has been productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation obsessional rituals that 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to an initial 
70 percent rating and remands the claim for further 
development to determine whether a 100 percent evaluation is 
warranted.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Under the relevant rating criteria, a 50 percent rating is 
warranted when the psychiatric condition results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the pertinent evidence of record includes VA 
medical records dated from March 2003 to August 2006, VA 
examinations conducted in July 2003 and July 2006, and 
written statements from the Veteran, his son, his friend of 
more than 30 years, and his representative.  Overall, that 
evidence reflects PTSD symptoms including intrusive thoughts 
of Vietnam, exaggerated startle response, stimuli avoidance, 
angry outbursts, shaking, social withdrawal, suicidal 
ideations, flashbacks, sleep disturbances, nightmares, angry 
outbursts, road rage, social withdrawal, dysphoria, and 
concentration, memory and communication problems.  The 
evidence further shows that that the onset of the Iraq war in 
2003 triggered a "starting/resurfacing" of his PTSD 
symptoms.  Since that time, the Veteran and his son have 
reported, he had lost his desire and ability to run the 
independent probation officer firm he started and has ceded 
control of the operation to his sons.  Further, his long-term 
friend indicated in a March 2006 statement that in recent 
years, the formerly "extraverted" Veteran had become 
"severely withdrawn" and prone to tearful emotional 
episodes, and that he displayed a lack of interest in taking 
care of his physical appearance and engaging in the 
professional and leisure pursuits he once enjoyed.  The 
friend further stated that the Veteran had complained of 
nightmares and recurrent thoughts of Vietnam, and a declining 
libido that made him feel "like he is not a man now to his 
wife."  The Veteran has not reported, and the clinical 
evidence of record does not establish, that he has 
experienced auditory and visual hallucinations or suicidal 
and homicidal thoughts.  He has been assigned Global 
Assessment of Functioning (GAF) scores ranging from 40 to 48.  

On VA examination in July 2003, the Veteran reported that he 
was haunted by his experiences as a medic in Vietnam, 
especially his recollections of hearing fellow service 
members "crying and screaming during the night asking for 
help and knowing that they were not going to help them," and 
of retrieving and burying the bodies of deceased U.S. 
soldiers and Vietcong.  Although he denied an exaggerated 
startle reflex at that time, he admitted that he persistently 
sought to avoid stimuli related to his Vietnam trauma.  
Nevertheless, the Veteran indicated that he frequently 
thought about his military experiences and suffered from 
"intense psychological distress" whenever he was exposed to 
external cues about those events.  He stated that, in 
addition to having intrusive thoughts during his waking 
hours, he slept poorly each night and was hypervigliant.  The 
Veteran further stated that, after leaving the military, he 
had worked for many years as a police officer and then as a 
probation officer before opening his own business "following 
up on probation for the court."  The Veteran denied any 
history of substance abuse or any prior assaultive or 
suicidal behavior.  Nor did he report a history of 
psychiatric treatment, specifying that he had only recently 
sought help for his PTSD symptoms at the VA.  

With regard to his occupational and social history and 
current daily activities, the Veteran indicated that he had 
been married for 33 years.  He stated that, while he and his 
wife generally got along, their sexual relationship was 
"very infrequent" and that recently he had gotten angry at 
her "for no reason at all and that she had commented on 
that."  He stated that his sons, aged 32 and 28, worked with 
him in the business of following persons on probation and 
that his daughter was currently getting ready to go to 
college.  The Veteran reported that, outside of his immediate 
family, he had very limited social relationships and was only 
able to get along with other people on very impersonal 
levels.  He stated that, while he used to be a workaholic who 
derived fulfillment from his business, he had recently lost 
interest in working and become very depressed.  In this 
regard, the Veteran added that "if he did not have his two 
sons his business would probably fail," and that this 
situation was "the opposite of the way he used to be."  
Additionally, the Veteran indicated that he had lost interest 
in recreational and leisure activities and that he avoided 
crowds and preferred "to say at home instead of going 
shopping with his wife which he used to do."

On mental status examination, the Veteran displayed a tense 
and anxious mood, particularly when asked about his Vietnam 
experiences, and was noted to have a "restricted range of 
affect finding it difficult to express loving feelings."  
His speech was normal in rate and rhythm and devoid of any 
illogical or obscure patterns.  His personal hygiene was 
assessed as good and he was found to be able to perform all 
the activities of daily living, though it was noted that he 
was mildly impaired due to a hand tremor.  Although the 
Veteran initially denied any memory loss or impairment, he 
later stated that he had trouble remembering the names of his 
fellow service members and that this troubled him greatly.  
There was no evidence of any impairment of thought processes 
or judgment.  Nor were there any complaints or clinical 
findings of panic attacks, suicidal or homicidal ideations, 
delusions or hallucinations, or obsessive or ritualistic 
behavior. 

Based upon his statements, the results of his mental status 
examination, and a review of the claims folder, the VA 
examiner diagnosed the Veteran with PTSD and assigned him a 
GAF score of 45.  

VA medical records dated from July 2003 to August 2006 
reflect that the Veteran has received ongoing outpatient 
treatment and medication for PTSD and related symptoms, 
including depression, anxiety, social withdrawal, sleep 
disturbances, avoidance behaviors, and memory impairment.

The Veteran was afforded a second VA psychiatric examination 
in July 2006 in which he reported that he was benefiting 
"only slightly" from his PTSD treatment regimen of therapy 
and medication.  He reported the same symptoms that he had on 
prior examination, adding that those symptoms had worsened 
and that he was now also suffering from panic attacks and an 
exaggerated startle response.  The Veteran complained of 
being "crippled in his work life, social life, domestic 
life, and marital/sex life." He added that he was unable to 
make decisions and advise on business matters and had 
"practically stopped going to the office."  He stated that 
he was frequently unable to sleep at night and suffered from 
nightmares approximately 3-4 nights per week.  Overall, the 
Veteran reported that his "life at present [was] meaningless 
and useless."  He admitted to suicidal ideation to the 
extent that he felt that everyone in his life would be better 
off without him, but denied any active suicidal intent.  

Mental status examination revealed an anxious, hopeless, and 
depressed mood and a constricted affect.  It was noted that 
the Veteran cried several times in the course of the 
examination and that he indicated he was unable to control 
his emotions and felt embarrassed, hopeless, and agonized.  
It was further noted that the Veteran was casually dressed 
and "rather disheveled in appearance."  He displayed 
repetitive, fatigued, and tense psychomotor activity, 
rambling thought processes indicative of a paucity of ideas, 
and impoverished, soft, whispered, and slow speech patterns.  
Additionally, he was found to be easily distracted and 
preoccupied "with one or two topics."  However, his 
judgment and intelligence were deemed adequate and average, 
respectively, and he was not found to display any signs of 
assaultive behavior, an active suicidal intent, delusions or 
hallucinations. 

Based upon the results of the examination and a review of his 
prior medical history, the VA examiner found that the Veteran 
was suffering from PTSD and related depression and estimated 
that his GAF score was 40.  The examiner warned that the 
Veteran's prognosis was "guarded/poor," but emphasized that 
he was "eager to get well" and was seeking treatment, 
adding that he had expressed interest in a "specialized PTSD 
treatment program" at the Nashville VA.

As noted above, the Veteran was assigned GAF scores of 45 and 
40 during his July 2003 and July 2006 VA examinations, and 
his GAF has been estimated by various VA treatment providers 
as ranging from 40-48 throughout the relevant appeals period.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, a GAF score of 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  DSM-IV.  A 
GAF score of 41-48 indicates serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 70 percent rating for the Veteran's 
PTSD since the date of service connection.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas, and the majority of his GAF 
scores reflect serious symptoms that warrant a 70 percent 
rating.  

The Board acknowledges that the July 2003 VA PTSD examination 
showed little or no evidence of suicidal ideation, panic 
attacks, exaggerated startle response, appearance/hygiene 
problems, or memory, concentration, or judgment problems.  
Nevertheless, the Board considers it significant that VA 
treatment records dated since July 2003 and, in particular, 
the July 2006 VA examination revealed that, in addition to 
the PTSD symptoms manifested on prior examination, the 
Veteran had recurrent thoughts of suicide, suffered from 
panic attacks and exaggerated startle response, was 
disheveled in appearance, and displayed repetitive, fatigued, 
and tense psychomotor activity, rambling thought processes, 
impoverished, soft, whispered, and slow speech patterns, and 
memory and concentration problems.  Finally, the Board notes 
that a 70 percent rating is consistent with the GAF scores of 
40-48 assigned during the relevant appeals period.

The Board acknowledges that this initial 70 percent rating 
for the Veteran's PTSD does not represent the absolute 
maximum rating available for this disability.  Therefore his 
claim for an even higher rating (i.e., at the 100 percent 
level, for the times when he did not have the maximum rating) 
remains in dispute.  See AB v. Brown.  But, as alluded to 
earlier, the evidence currently of record is insufficient to 
make this determination, so further development of this issue 
is being initiated by the Board in the remand section, below.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective March 20, 2003, is granted.


REMAND

The Board finds that additional development is required to 
determine if the Veteran is entitled to an evaluation higher 
than 70 percent for his PTSD. 

The Veteran contends that his PTSD has grown more severe 
since the most recent examination, which was conducted in 
July 2006, and that a disability rating of 100 percent is 
therefore warranted.  In support of his claim, the Veteran 
has submitted VA treatment records dated one month after the 
examination, which suggest a worsening of symptomatology.  
Specifically, those records reveal that the Veteran's home 
had been recently hit by a tornado and that while he was 
reportedly "fine with this," he increasingly felt like he 
was "going through the motions and in limbo."  The Veteran 
also stated that while he was calmer on medication, he still 
felt "something [wasn't] right."  In view of his 
complaints, the Veteran's VA treating provider prescribed him 
a higher dosage of psychiatric medications and offered him 
assistance in enrolling in a residential PTSD treatment 
program at the Nashville VA Medical Center.  He was advised 
to return for follow-up treatment in three months, or earlier 
if needed.  

In light of the lay statements and clinical evidence 
indicating that there may have been a significant change in 
this decorated Veteran's service-connected PTSD symptoms 
since his last examination, the Board has no discretion and 
must remand the claim to afford the Veteran a contemporaneous 
VA examination to assess the current nature, extent, severity 
and manifestations of his disability since July 2007.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, as noted above, VA medical records dated in 
August 2006 indicate that the Veteran was scheduled for a 
follow-up psychiatric appointment in three months or less, 
and that he had been recommended for a residential PTSD 
treatment program at the Nashville VA Medical Center.  
Significantly, however, no VA treatment records dated after 
August 2006 have yet been associated with the claims folder.  
Because it therefore appears that the Veteran may have 
received additional VA treatment for his PTSD symptoms since 
that time, the Board finds that, on remand, efforts should 
also be made to obtain any subsequent VA medical records that 
may be outstanding.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board observes that, in a March 2007 statement, 
the Veteran expressed disagreement with the September 2006 
rating decision denying his claim for a TDIU rating.  The 
Board construes this statement as a notice of disagreement.  
However, it does not appear from a review of the claims 
folder that the Veteran has been issued a statement of the 
case addressing his TDIU claim.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue the appellant a 
statement of the case as to his TDIU 
claim, to include notification of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect his appeal on that issue.

2.  Obtain and associate with the 
Veteran's claims folder all treatment 
records from the VA Medical Center in 
Nashville, Tennessee, dated since August 
2006.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for a VA psychiatric 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should describe 
the nature, extent and severity of the 
Veteran's psychiatric disability and 
estimate his Global Assessment of 
Functioning (GAF) score.  The examiner 
must comment specifically on findings and 
conclusions contained in the Veteran's VA 
medical records and in his prior July 2003 
and July 2006 VA examinations.  The 
examiner should also state the degree to 
which the Veteran's employability is 
impaired by his psychiatric disability.  
All findings and conclusions should set 
forth in a legible report.

4.  The AMC should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted in full, a supplemental 
statement of the case should be issued and 
the Veteran provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


